Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 27, 2021

                                    No. 04-20-00562-CV

                                    James D. SCUDDAY,
                                         Appellant

                                              v.

Austin KING, Tierra Linda Ranch Homeowners Association, Jerry Adams, Bob Dockey, Mary
             La France, Tammy Haney, Denise Chambers and Dimas Lopez,
                                     Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 14446
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                       ORDER

       Appellant’s motion for extension of time to file a notice of appeal and motion for
extension of time to file a brief are GRANTED. Appellant’s brief is due on or before June 21,
2021.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court